AO 91 (Rev. 11/11) Criminal Complaint


                                     UNITED STATES DISTRICT COURT
                                                               for the
                                                Eastern District
                                                __________       of North
                                                             District     Carolina
                                                                      of __________

                  United States of America                        )
                             v.                                   )                   5:20-MJ-1936-RN
                  James Timothy Kelly Jr.
                                                                  )       Case No.
                                                                  )
                                                                  )
                                                                  )
                                                                  )
                          Defendant(s)


                                                CRIMINAL COMPLAINT
         I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of                 January 21, 2020               in the county of        +DUQHWW                in the
      Eastern          District of        North Carolina      , the defendant(s) violated:

            Code Section                                                     Offense Description
18 U.S.C. § 844 (i)                           Maliciously damages or destroys, or attempts to damage or destroy, by
                                              means of fire or an explosive, any building, vehicle, or other real or personal
                                              property used in interstate or foreign commerce or in any activity affecting
                                              interstate or foreign commerce.




         This criminal complaint is based on these facts:
See attached affidavit, incorporated herein by reference.




         ✔ Continued on the attached sheet.
         u


                                                                                               Complainant’s signature

2QWKLVGD\BBBBBBBBBBBBBBBBBBBBBBBBBBB                                     Chad Edmunds, ATF Special Agent
DSSHDUHGEHIRUHPHYLDUHOLDEOHHOHFWURQLFPHDQVZDV                                Printed name and title
SODFHGXQGHURDWKDQGDWWHVWHGWRWKHFRQWHQWVRIWKLV
&ULPLQDO&RPSODLQW
Attested to by the applicant in accordance with the requirements of Fed. R. Crim. P. 4.1 RYHUWKHWHOHSKRQH


Date:
Date:       August 28, 2020                                                                        Judge’s signature
                                                                                               Judge’s signature
City and state:                          Raleigh, NC                            Robert T. Numbers, II, U.S. Magistrate Judge
City and state:            Raleigh, NC                                Robert T. Numbers II,Printed
                                                                                            United   States
                                                                                                   name       Magistrate Judge
                                                                                                        and title
                                                                                             Printed name and title

        DWS            Case 5:20-mj-01936-RN Document 1 Filed 08/28/20 Page 1 of 4
                    IN THE UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF NORTH CAROLINA


                                   Probable Cause Affidavit

I, Chad Edmunds, hereinafter designated as affiant, having been duly sworn according to law,
depose and state that:

  1. Affiant is a Senior Special Agent/Certified Fire Investigator (SSA/CFI) with the Bureau of
     Alcohol, Tobacco, Firearms, and Explosives (“ATF”) and have been so employed since
     October 2007. Affiant is currently assigned to the Raleigh, North Carolina Field Office,
     Charlotte Field Division. This affiant has received extensive training at the ATF National
     Academy in the investigation of firearms, arson, explosives offenses and alcohol and
     tobacco diversion. I have also received advanced training in arson investigations from the
     National Fire Academy, International Association of Arson Investigators and Oklahoma
     State University. This affiant is also a member of the ATF National Response Team (NRT),
     which responds to fire and explosives incidents nationwide.

  2. This affiant has participated in multiple arson investigations that have led to successful
     federal prosecutions. Previously, this affiant was employed as a Lieutenant with the Apex
     Fire Department in the State of North Carolina for 1 year. Prior to serving as a Lieutenant
     with the Apex Fire Department, the affiant was a police officer with the Raleigh Police
     Department in the State of North Carolina for six years

  3. As a result of your affiant's training and experience as an ATF Senior Special
     Agent/Certified Fire Investigator, your affiant is familiar with federal criminal laws, and has
     participated in the investigations of criminal violations of federal law, including, but not
     limited to, Title 18 United States Code Sections 844(i).

  4. I make this affidavit in support of an application for the issuance of a criminal complaint
     against James Timothy Kelly Jr. (hereinafter "Kelly") for the following violations:

                      Title 18 U.S.C. § 844(i) - Whoever maliciously damages or destroys, or
                      attempts to damage or destroy, by means of fire or an explosive, any
                      building, vehicle, or other real or personal property used in interstate or
                      foreign commerce or in any activity affecting interstate or foreign
                      commerce

                      Title 18 U.S.C. § 844(n) – a person who conspires to commit an offense
                      under Title 18 U.S.C. § 844.

  5. Information contained within this affidavit is based upon information from this Affiant's
     investigation, personal observations, training and experience, as well as information
     relayed to this Affiant by other law enforcement officers and or agents. I am not including
     every fact of the investigation, but only the necessary information needed to obtain


                                                1

DWS       Case 5:20-mj-01936-RN Document 1 Filed 08/28/20 Page 2 of 4
      probable cause that Kelly violated Title 18 U.S.C. § 844(i) and Title 18 U.S.C. § 844(n).

                         FACTS IN SUPPORT OF PROBABLE CAUSE

 6. On January 21, 2020, a fire that had self-extinguished was discovered by Hyminh Park
    (hereinafter “Mike”), the owner of Skills Gaming Center (hereinafter “SGC”), located at
    14260 NC 210 South, Spring Lake, North Carolina (NC) 28390. The owner contacted
    Detective D. Hildreth with the Harnett County Sheriff’s Office (HCSO) to advise him of
    the incident. Detective Hildreth advised Mike to call 911 to report the incident. On the
    same date, the HCSO and the Harnett County Fire Marshal’s Office (HCFMO) responded
    to the scene.

 7. When investigators arrived, Mike advised them that when he arrived for work, he located
    “smoke and flame damage” to the front door of his business”. Detective Hildreth stated he
    observed charring to the front concrete area in front of the front door. Hildreth entered the
    building and located fire damage inside the business around the front door.

 8. This affiant reviewed the photos taken by the HCFMO. The photos indicate discoloration
    to the concrete in front of the front doors. Charring and soot deposits are also observed to
    the aluminum framed glass front door and windows. On the interior of the business,
    investigators discovered sooting and discoloration to the glass and aluminum framed front
    door and windows. Charring and melting was also noted to the carpet inside the business.

 9. Investigators obtained the video surveillance from the business. The video surveillance was
    reviewed and shows an unknown person, come into view from the left side of the business
    (as you are looking at the front door). The subject is wearing dark clothing that covers a
    majority of his body and is also wearing gloves. The person is carrying a 2 gallon red in
    color gasoline can. The suspect walks up to the front door and starts to pour a liquid on the
    door area, then makes a trailer away from the door. The subject then reaches down and
    ignites the liquid, and runs off. The suspect is last seen climbing over the fence leaving the
    property.

 10. Investigators canvassed the area where the subject was observed leaving the property.
     During the canvass, investigators located a clear plastic glove, which appeared new and out
     of place. Investigators also located a red two gallon gasoline can. The gasoline can
     appeared to be the same gasoline can that the suspect possessed in the video surveillance.

 11. Investigators also obtained video surveillance from a storage facility located in the area of
     the SGC. The video surveillance shows a small sports utility vehicle (SUV) approach
     from the Ray Road/Highway 210 area. When the vehicle approaches the area, the vehicles
     lights turn off and the vehicle turns on to Capital Drive. A short time after the vehicle
     enters Capital Drive, it returns and exits down Meadow Street. A few minutes later, the
     vehicle returns and stops for a short period of time. The vehicle is then observed leaving
     the area.



                                               2

DWS       Case 5:20-mj-01936-RN Document 1 Filed 08/28/20 Page 3 of 4
   12. On February 14, 2020, Detective Hildreth obtained a Google Geo Fence Search Warrant
       signed by a State Superior Court Judge. The warrant requested “anonymized information"
       regarding accounts that are associated with devices that were in the area of the SGC in the
       time in which the fire occurred.

   13. Detective Hildreth was able to narrow the results from the search warrant to three devices
       that could belong to the suspect(s). The GPS and WIFI plots that where provided by Google
       determined that devices with ID's -61881682, -2074939772, and 268763744 belonging to
       Justin Powell and a Krystle Ferrell were in the area of SGC at the time of the fire.

   14. Detective Hildreth interviewed Krystle Ferrell on March 13, 2020. During the interview,
       Ferrell was shown a portion of the surveillance video that had been obtained from SGC
       from the January 21, 2020 incident. Ferrell immediately identified the subject in the video
       as Joshua Powell.

   15. On July 22, 2020, this affiant interviewed Joshua Powell. Powell stated that Kelly
       approached him about setting the Skills Gaming Center on fire. Powell stated that Kelly
       offered him $500 to burn the business. Powell stated that Kelly told him where the business
       was located and gave him the address. Powell stated that Kelly had set the building on fire
       in December 2019, but didn’t “do it right” and that’s why he asked him to do it. Powell
       stated that Kelly came over to his house the morning after he set the business on fire and
       paid him cash.

   16. Mike from SGC stated that the hardware for their games comes from the State of Georgia,
       which affects interstate commerce.

   17. Based on the foregoing investigation, probable cause exists to believe that the James
       Timothy Kelly Jr., did violate Federal law including Title 18, United States Code Sections
       844(i) and Title 18, United States Code 844(n). I respectfully request that a complaint
       warrant be issued for Joshua Powell and Justin Powell arrest.



                                         ________________________________
                                              ______________________
                                         Chad Edmunds
                                              Edmunds, SSA/Certified Fire
                                                                      F Investigator
                                         Bureau of Alcohol, Tobacco, Firearms, and Explosives

Pursuant  to Rule
 On this____  day4.1 of the Federal
                  of August,         Rules Edmunds
                             2020, Chad    of Criminal  Procedure,
                                                      appeared  beforethemeaffiant appeared
                                                                              via reliable    before me via
                                                                                           electronic
reliable
 means, electronic
         was placedmeans,
                    under was
                           oath,placed under oath,
                                 and attested to theand attested
                                                     contents of to
                                                                 thistheaffidavit.
                                                                          contents of this written affidavit.
Dated: August 28, 2020

 _____________________________________
_________________________________________
_________________________________
 ROBERT T. NUMBERS, II
Robert
 UNITEDT. Numbers,  II
          STATES MAGISTRATE    JUDGE
United States Magistrate Judge


                                                    3

DWS         Case 5:20-mj-01936-RN Document 1 Filed 08/28/20 Page 4 of 4
